ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
The Indiana Supreme Court Disciplinary Commission, pursuant to Ind.Admission and Discipline Rule 23(11.1), has filed its Notice of Gmilty Finding and Request for Suspension in this matter, therein requesting that this Court suspend the respondent, Richard Alan Jones, from the practice of law in this state until final resolution of the disciplinary charges pending against him. The notice was prompted by the respondent's plea of guilty in the United States District Court for the Western District of Pennsylvania, Pittsburgh Division, to a charge of conspiracy to defraud the United States. For that violation of 18 U.S.C. section 371, the respondent was sentenced on January 19, 2001, to 46 months in prison, followed by three years of supervised release.
And this Court, being duly advised, now finds that the respondent should be suspended from the practice of law in this *563state, effective immediately, pending final resolution of the disciplinary charges pending against him or further order of this Court.
IT IS, THEREFORE, ORDERED that the respondent, Richard Alan Jones, is hereby suspended from the practice of law in this state, effective immediately, pending final resolution of the disciplinary charges pending against him or further order of this Court.
The Clerk of this Court is directed to forward notice of this order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.